                  Case 1:18-cr-00279-MKB Document 50 Filed 12/13/18 Page 1 of 1 PageID #: 124
                                          12. PERSON REPRESENTED                                                                                               VOUCHER NUMBER
1. CIR./DIST./DIV.CODE
                   EDNY                                   ANESSA CHRISTIAN                   '
                                                                                                        5. APPEALS DKT./DEF. NUMBER                                               6. OTHEF
3. MAG.DKT7DEF. NUMBER                                    4. DIST. DKT./DEF. NUMBER
                                                                      18CR279(MKB)
                                                                                                                                                                                                                                       W
                                                          8. PAYMENT CATEGORY                           9. TYPE PERSON REPRESENTED                                                 10. RBIREBERWlOmEffi
7. IN CASEjTSIATTER OF(Case Name)
                                                                                                                                                                                  l-'S             E.D.N.Y.
                                                          X Felony                     Petty Offense              Adult Defendant                                     Appellant
      USA V          JOHNSON.ET AL.                       □ Misdemeanor             □ Other             □ Juvenile Defendant                                        □ Appellee    A c§EC 1 3 2i!8 ★
                                                          n Appeal                                      n Other

11. OFFENSE(S)CHARGED (Cite U.S. Code. Title & Section) Ifmore than one offense, list (up tofive) major offenses charged, according to                                                                                                 OFFICE
                                                               18 use 371


12. ATTORNEY'S NAME(First Name, M.I.. La.st Name, including any suffix),                                13. COURT ORDER
       AND MAILING ADDRESS                                                                                   X 0 Appointing Counsel                                                □ C Co-Counsel
                                                                                                             □ F Subs For Federal Defender                                         □ R Subs For Retained Attorney
                                                                                                             □ P Subs For Panel Attorney                                           □ V Standby Counsel
       SALLY BUTLER
       42^0 BELL BLVD.
                                                                                                        Prior Attorney's
       BAYSIUb. NY llJ&l
                                                                                                                   Annointment Dates:
                                                                                                         □ Because the above-named person represented has testified under oath or has otherwise
          Teleohone Number:                                 718-279-4500                                satisfied this Court that he or she (I) is financially unable to employ counsel and (2) does not
                                                                                                        wish to waive counsel, and because the interests of justice so require, the attorney whose
                                                                                                        name appears in Item 12 is appointed to represenUhis person in this case. OR
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)
                                                                                                                 □ Other (See lnstructions)^^y
                                                                                                                                               s/Steven Tiscione
                                                                                                                                                   Signature of Presiding Judicial Officer or By Order of the Court

                                                                                                                                                         12/13/18                                                                 12/13/18
                                                                                                                                                     Date of Order                                               Nunc Pro Tune Date
                                                                                                        Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                        appointment.                                      □ YES       □ NO
                                                                                                                                                                     4
                                                                                                                             TOTAL                              MATH/TECH.                  MATH/TECH.
                                                                                                                                                                                                                                           ADDITIONAL
                                                                                             HOURS                                                                  ADJUSTED                 ADJUSTED
                                                                                                                            AMOUNT
           CATEGORIES (Attach itemization ofservices with dates)                            CLAIMED
                                                                                                                                                                                                                                            REVIEW
                                                                                                                            CLAIMED                                  HOURS                   AMOUNT
                                                                                                                                                                                  r                                       '"'l-
15
                                                                                                         ■        ■:••• ■    •             :       ^ ^




           d Trial

                                                                                                                                  '                 ■*


      B
                                                                                                             1               u         1




           (RATE PER HOUR = $                                  )     TOTALS:
                                                                                                                                                                                                                     ..

 16
           b. Obtaining and reviewing records                                                                                    '■ 1 ■'                 . ,
      o

                                                                                                                                                                                             >              j             -       L
      s
      O                                                                                                          ■* ■       i'--"'-'           "                                                        -




 17        Travel Expenses (lodging, parking, meals, mileage, etc.)
 18.       Other Exnenses father than expert, transcripts, etc.)
OR                                        IMEDAliNDlADJUSTE
                                                                                                                 20. APPOINTMENT TERMINATION DATE                                                               21. CASE DISPOSITION
 19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE
                                                                                                                     IF OTHER THAN CASE COMPLETION
                                                              TO:

77 ri AIM STATUS                        □ Final Pavment                 □ Interim Payment Number                                                                      □ Supplemental Payment
          Have you previously applied to the court for compensation and/or reimbursement for this     DYES □ NO                  If yes, were you paid? DYES □ NO
          Other than from the Court, have you. or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
          representation? □ YES           □ NO              If yes, giw details on additional sheets.
          I swear or affirm the truth or correctness of the above statements.
          Signature of Attorney                                                                                                                           ——                                                                                            '

                                                                   AfPKOYEliFCiRiE^iME] tiM (Edtrnti^ONLY: : ;                                                                        ■■■        - "I
                                                                                                                                                                                                            L',, .                Js   .




                                           24. OUT OF COURT COMP.                25. TRAVEL EXPENSES                             26. OTHER EXPENSES                                   27. TOTAL AMT. APPR./CERT.
 23. IN COURT COMP.


                                                                                                                                 DATE                                                 28a. JUDGE/MAG. JUDGE CODE
 28. SIGNATURE OF THE PRESII)ING JUDICIAL OFFICER


 29. IN COURT COMP.                        30. OUT OF COURT COMP.                31. TRAVEL EXPENSES                             32. OTHER EXPENSES                                   33. TOTAL AMT. APPROVED


                                                                                                                                 DATE                                                 34a. JUDGE CODE
 34. SIGNATURE OF CHIEF JUD(3E.               COURT OF APPEALS (OR DELEGATE) Payment approved
          in excess of the statutory thresh old amount.
